Case 8:20-cv-01577-VMC-AAS Document 37 Filed 12/01/20 Page 1 of 6 PageID 123




                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                            TAMPA DIVISION

   JERLARD DEREK REMBERT,

              Plaintiff,

   v.                                 Case No: 8:20-cv-1577-T-33AAS

   STATE OF FLORIDA,

             Defendant.
   ________________________________/

                                   ORDER

         By order dated November 15, 2020, Rembert was informed

   that if service was not perfected by November 30, 2020, the

   case would be dismissed pursuant to Federal Rule of Civil

   Procedure 4. (Doc. # 26). That deadline has now passed, and

   service has still not been perfected. Therefore, this case is

   dismissed without prejudice for failure to timely serve the

   State of Florida.

   Discussion

         Plaintiff Jerlard Derek Rembert initiated this action

   pro se against the State of Florida on July 10, 2020, claiming

   that “the State of Florida violated his 8th and 14th Amendment

   rights by convicting him while incompetent.” (Doc. # 1 at 3).

         Federal Rule of Civil Procedure 4(m) states:

         If a defendant is not served within 90 days after
         the complaint is filed, the court — on motion or on


                                     1
Case 8:20-cv-01577-VMC-AAS Document 37 Filed 12/01/20 Page 2 of 6 PageID 124




         its own after notice to the plaintiff — must dismiss
         the action without prejudice against that defendant
         or order that service be made within a specified
         time. But if the plaintiff shows good cause for the
         failure, the court must extend the time for service
         for an appropriate period.

   Fed. R. Civ. P. 4(m).

         Therefore, Rembert had until October 8, 2020, to perfect

   service. The Court extended this deadline twice (Doc. ## 18,

   26), warning Rembert that “if a satisfactory return of service

   is not filed with this Court by November 30, 2020, this case

   will be dismissed.” (Doc. # 26).

         The Court has entered three detailed orders — on October

   14, 2020, (Doc. # 18), October 16, 2020, (Doc. # 21), and

   November 15, 2020, (Doc. # 26) — informing Rembert why his

   previous attempts at service were deficient. On November 6,

   2020, in granting the motion to quash, the magistrate judge

   also noted that Rembert’s prior attempts at service in July

   2020 and October 2020 did not satisfy Rule 4. (Doc. # 25).

         Furthermore, the Court comprehensively explained the

   proper way to effectuate service on the State of Florida.

   (Doc. ## 18, 21, 26). The Court specifically noted that

   service by certified mail did not satisfy Rule 4, and that

   the Florida Attorney General was a separate entity from the

   State Attorney. (Id.).



                                     2
Case 8:20-cv-01577-VMC-AAS Document 37 Filed 12/01/20 Page 3 of 6 PageID 125




         Despite    these   orders    detailing       the   proper    way   to

   effectuate service, Rembert has not filed proof that he

   properly served the State of Florida. On November 2, 2020,

   Rembert filed a notice stating he had delivered two copies of

   the summons and complaint to the Florida Attorney General in

   Tallahassee, Florida by certified mail, and one copy of the

   summons    and   complaint   to   the    Florida    Attorney      General’s

   Office, Civil Litigant Bureau, in Tampa, Florida by certified

   mail. (Doc. # 24).

         Then, on November 23, 2020, Rembert filed the following

   documents purporting to be additional proof of service: (1)

   notice that Rembert mailed and emailed notice of the lawsuit

   to   the   Florida   Department     Of    Financial      Services,    Risk

   Management at 200 East Gaines Street, Tallahassee, Florida

   32399 (Doc. ## 31, 32); (2) a process server’s affidavit that

   he delivered a copy of the complaint to Regla Monpeller, who

   was authorized to accept service on behalf of Ashley Moody,

   Florida Attorney General, at the Attorney General’s Office at

   400 South Monroe Street, Tallahassee, Florida 32399 (Doc. ##

   33, 34);    and (3) a process           server’s affidavit that she

   attempted to serve the Attorney General Office Tampa, Civil

   Litigant Bureau at 501 E Kennedy Blvd Suite 1100, Tampa,

   Florida 33602, but was informed that all process “goes to


                                      3
Case 8:20-cv-01577-VMC-AAS Document 37 Filed 12/01/20 Page 4 of 6 PageID 126




   Legal Affairs: 107 Gaines Street, Tallahassee, FL 32399.”

   (Doc. ## 35, 36).

         These documents do not satisfy service of process on the

   State of Florida under       either the Federal Rules or          the

   applicable Florida statutes. To effect service on a state, a

   municipal     corporation,     or       any   other   state-created

   governmental organization, a plaintiff must either “deliver[]

   a copy of the summons and of the complaint to its chief

   executive officer” or “serv[e] a copy of each in the manner

   prescribed by that state’s law for serving a summons or like

   process on such a defendant.” Fed. R. Civ. P. 4(j)(2).

         The Florida Constitution provides that “[t]he supreme

   executive power shall be vested in a governor.” Art. IV, § 1,

   Fla. Const. Thus, Rembert’s first option to serve the State

   of Florida under Rule 4(j)(2) was delivering a copy of the

   summons and complaint to Governor DeSantis. Fed. R. Civ. P.

   4(j)(2)(A).

         Alternatively, under Florida law, “[w]hen the state has

   consented to be sued, process against the state shall be

   served on the state attorney or an assistant state attorney

   for the judicial circuit within which the action is brought

   and by sending two copies of the process by registered or

   certified mail to the Attorney General.” § 48.121, Fla. Stat.


                                       4
Case 8:20-cv-01577-VMC-AAS Document 37 Filed 12/01/20 Page 5 of 6 PageID 127




   Thus, Rembert’s second option to serve the State of Florida

   under Rule 4(j)(2) was to send two copies of the summons and

   complaint via certified mail to the Attorney General and

   deliver a copy of the summons and complaint to the State

   Attorney   or   Assistant   State       Attorney   for   the   Thirteenth

   Judicial Circuit, which encompasses Tampa, Florida.

         Although Rembert has filed proof that he sent two copies

   of the summons     and complaint         via certified mail to the

   Attorney General (Doc. # 24), he has not filed proof that he

   delivered a copy of the summons and complaint to the State

   Attorney for the Thirteenth Judicial Circuit.                  Therefore,

   Rembert has not properly perfected service under Section

   48.121, Fla. Stat.

         Nor do any of Rembert’s filings show that he delivered

   a copy of the summons and complaint to Governor DeSantis.

   Therefore, Rembert has not timely perfected service on the

   State of Florida under the Federal Rules.

         Accordingly, it is

         ORDERED, ADJUDGED, and DECREED:

         This case is DISMISSED without prejudice for failure to

   timely serve Defendant. The Clerk is directed to CLOSE the

   case.




                                       5
Case 8:20-cv-01577-VMC-AAS Document 37 Filed 12/01/20 Page 6 of 6 PageID 128




         DONE and ORDERED in Chambers in Tampa, Florida, this 1st

   day of December, 2020.




                                     6
